NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

JOHN D. ANDREOPOULOS, P.A., a                    )
Florida professional association,                )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D18-1148
                                                 )
STEVEN J. GLAROS, P.A., a Florida                )
professional association; PANTALEO               )
GADALETA, an individual; and                     )
PROGRESSIVE CASUALTY                             )
INSURANCE COMPANY,                               )
                                                 )
               Respondents.                      )
                                                 )

Opinion filed September 12, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Pasco County; Kimberly Sharpe
Byrd, Judge.

John D. Andreopoulos of the Law Office of
John D. Andreopoulos, P.A., Holiday, for
Petitioner.

Tia M. Smith of Steven J. Glaros &
Associates, Tampa, for Respondent Steven
J. Glaros, P.A.

No appearance for remaining Respondents.


PER CURIAM.


               Dismissed.
LaROSE, C.J., and SILBERMAN and LUCAS, JJ., Concur.




                                    -2-